Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 03, 2021

The Court of Appeals hereby passes the following order:

A21A0772. JOSHUA C. BLANKENSHIP v. THE STATE.

      Joshua Cole Blankenship pled guilty to two counts of felony child molestation
and two counts of misdemeanor aggravated child molestation. He later filed a motion
to vacate his sentence, and we remanded the case for resentencing to comply with the
“split-sentence” requirement of former OCGA § 17-10-6.2 (b). Blankenship v. State,
Case No. A19A0192 (decided May 28, 2019). The trial court entered its order
resentencing Blankenship on September 25, 2019, and Blankenship filed a notice of
appeal on October 28, 2019. The State has filed a motion to dismiss the appeal as
untimely. We agree that the appeal must be dismissed as untimely.
      A notice of appeal must be filed within 30 days after entry of the order to be
appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Blankenship filed his notice of appeal
33 days after the trial court’s order was entered.
      Because Blankenship was represented by counsel before the trial court, he is
informed of the following in accordance with Rowland, 264 Ga. at 875-876 (2): This
appeal has been dismissed because you failed to file a proper and timely notice of
appeal. If you still wish to appeal, you may petition the trial court for leave to file an
out-of-time appeal. If the trial court grants your request, you will have 30 days from
the entry of that order to file a notice of appeal referencing your conviction. If the
trial court denies your request, you will have 30 days from the entry of that order to
file a notice of appeal referencing the denial of your request for an out-of-time appeal.
      Accordingly, the State’s motion is GRANTED and this appeal is hereby
DISMISSED. The Clerk of Court is DIRECTED to send a copy of this order to
Blankenship and to his attorney, and the latter also is DIRECTED to send a copy to
Blankenship.


                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/03/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.